Title: From George Washington to Bushrod Washington, 15 January 1783
From: Washington, George
To: Washington, Bushrod


                        
                            Dear Bushrod,
                            Newburgh 15th Jany 1783
                        
                        You will be surprized perhaps at receiving a letter from me—but if the end is answered for which it is
                            written, I shall not think my time miss-spent. Your Father, who seems to entertain a very favourable opinion of your
                            prudence, & I hope, you merit it; in one or two of his letters to me, speaks of the difficulty he is under to make
                            you remittances. Whether this arises from the scantiness of his funds, or the extensiveness of your demands is matter of
                            conjecture, with me—I hope it is not the latter, because common prudence, & every other consideration which ought
                            have weight in a reflecting mind is opposed to your requiring more than his conveniency and a regard to his other Children
                            will enable him to pay—& because he holds up no idea in his Letter, which would support me in the conclusion. Yet
                            when I take a view of the inexperience of youth, the temptation, & vices of Cities; and the distresses to which
                            our Virginia Gentlemen are driven by an accumulation of Taxes & the want of a market; I am almost inclined to
                            ascribe it in part to both. Therefore, as a friend, I give you the following advice.
                        Let the object, which carried you to Philadelphia be always before your Eyes—remember, that it is not the
                            mere study of the Law, but to become eminent in the profession of it which is to yield honor and profit. The first was
                            your choice; let the second be your ambition. and that dissipation, is incompatible with both.
                        That the Company in which you will improve most, will be least expensive to you—and yet I am not such a stoic
                            as to suppose you will, or to think it right that you ought, always to be in Company with Senators & Philosophers;
                            but, of the young and juvenile kind let me advice you to be choice. It is easy to make acquaintances but very difficult to
                            shake them off, however irksome & unprofitable they are found after we have once committed ourselves to them—the
                            indiscretions & scrapes which very often they involuntarily lead one into, proves equally distressing &
                            disgraceful.
                        Be courteous to all, but intimate with few, and let those few be well tried before you give them your
                            confidence—true friendship is a plant of slow growth, and must undergo & withstand the shocks of adversity before
                            it is entitled to the appellation.
                        Let your heart feel for the affliction, & distresses of every one—and let
                            your hand give, in proportion to your purse—remembering always, the estimation of the Widows
                            mite. But, that it is not every one who asketh, that deserveth charity; all however are worthy of the enquiry—or the
                            deserving may suffer.
                        Do not conceive that fine Clothes make fine Men, any more than fine feathers make fine Birds—A plain genteel
                            dress is more admired and obtains more credit than lace & embroidery in the Eyes of the judicious &
                            sensible.
                        The last thing I shall mention is first of importance. and that is, to avoid Gaming—This is a vice which is
                            productive of every possible evil. equally injurious to the Morals & health of its votaries—It is the child of
                            Avarice—the brother of inequity—& father of Mischief—It has been the Ruin of many worthy familys—the loss of many
                            a mans honor—& the cause of Suicide. To all those who enter the lists, it is equally fascinating—the successful
                            gamester, pushes his good fortune till it is overtaken by a reverse—the loosing gamester, in hopes of retrieving past
                            misfortunes, goes on from bad to worse; till grown desperate, he passes at every thing; and looses his all. In a word, few
                            gain by this abominable practice (the profit if any, being diffused) while thousands are injured.
                        Perhaps you will say my conduct has anticipated the advice, & that "Not one of these cases apply to
                            me"—I shall be heartily glad of it. It will add not a little to my happiness, to find those to whom I am so nearly
                            connected, pursuing the right walk of life—it will be the sure road to my favor, & to those honors, &
                            places of profit, which their Country can bestow, as merit rarely goes unrewarded. I am Dr Bushrod Yr Affecte Uncle
                        
                            Go: Washington
                        
                    